Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


In the Interest of J.W.S., F.S., Children             Appeal from the 402nd Judicial District
                                                      Court of Wood County, Texas (Tr. Ct. No.
No. 06-14-00018-CV                                    2012-559).        Memorandum Opinion
                                                      delivered by Justice Carter, Chief Justice
                                                      Morriss and Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant has adequately indicated his inability to pay costs of appeal.
Therefore, we waive payment of costs.



                                                      RENDERED JULY 2, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk